EXHIBIT 10.1 ALPHA NATURAL RESOURCES, INC. DESCRIPTION OF COMPENSATION PAYABLE TO INDEPENDENT DIRECTORS The following is a description of Alpha Natural Resources, Inc.'s (the "Company") annual fees and payments* to independent directors of the Company for their services on the Company's Board of Directors (the "Board") and committees of the Board ("Committees"): (i) $40,000 annual retainer for service on Board; (ii) $10,000 annual retainer for additional service as Chairman of the Audit Committee; (iii) $5,000 annual retainer for additional service as Chairman of any Committee other than the Audit Committee; (iv) $2,000 per-meeting fee for attendance at Board meetings; (v) $2,000 per-meeting fee for in-person attendance and $1,000 per-meeting fee for telephonic attendance at Committee meetings; (vi) $12,500 annual retainer for service as the Lead Independent Director of the Board; (vii) Initial, one-time grant of restricted stock with a fair market value of approximately $80,000 on the grant date upon joining the Board; and (viii) Annual grant of restricted stock with a fair market value of approximately $50,000 on the grant date for each year of service (commencing the year after joining the Board). * All or a portion of the fees earned for services performed as a member of the Board or any Committee may be deferred into the Director Deferred Compensation Agreement.
